Case 1:18-cr-20613-JEM Document 196 Entered on FLSD Docket 07/02/2021 Page 1 of 9




                          THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                     18-20613-CR-MARTINEZ

  UNITED STATES OF AMERICA,

                        Plaintiff,

  v.

  SAMUEL BAPTISTE,

                    Defendant.
  ________________________________/

                    MOTION TO DISMISS MULTIPLICITOUS COUNTS

         Defendant, SAMUEL BAPTISTE moves this Court to dismiss Counts Two, Three, and

  Four of the Indictment as multiplicitous, in violation of the Double Jeopardy Clause of the Fifth

  Amendment to the United States Constitution, and pursuant to Federal Rule of Criminal Procedure

  12(b)(3).

                                     MEMORANDUM OF LAW

                                       Factual Background

         Mr. Baptiste was indicted on the current charges on July 19, 2018. The Indictment alleges

  six counts. Counts 1 through 4 allege that Mr. Baptiste Distributed Information Pertaining to

  Explosives in violation of 18 U.S.C. § 842(p)(2)(A). The alleged conduct for all six counts

  occurred on November 6, 2016. The government claims that on November 6, 2016, an undercover

  agent that was one of the four members in Mr. Baptiste’s Telegram group privately messaged Mr.

  Baptiste: “I have black powder can u give me instructions on pipe bomb making.” Mr. Baptiste

  allegedly asked the undercover to put his request in the Telegram group instead. After the

  undercover made the same request in the Telegram group, Mr. Baptiste posted internet links to
Case 1:18-cr-20613-JEM Document 196 Entered on FLSD Docket 07/02/2021 Page 2 of 9




  three websites pertaining to explosives in the Telegram group within 10 minutes of each other and

  then posted a link to a document regarding explosives just two hours later.

                                     Summary of the Argument

         Mr. Baptiste’s single course of alleged conduct should be charged in a single count. The

  web links above are what the government uses to differentiate between Counts 1 through 4. There

  are no other factual differences between these four counts; the links were allegedly posted to the

  same Telegram group, in the same fashion, to the same audience, and contained the same or similar

  subject matter. When multiple charges are brought under the same statute from the same course of

  conduct, courts must look to what the allowable unit of prosecution is under the statute to

  determine if the counts are multiplicitous. Here, the underlying federal crime of violence in 18

  U.S.C. § 842(p)(2)(A) is the basis of the unit of prosecution, and only one is alleged in Counts 1

  through 4. Thus, because Mr. Baptiste’s social media posts were part of a single continuous course

  of conduct and relate to single alleged intention to further a violation of 18 U.S.C. § 2332a(a) they

  should be charged in a single count.

                     Good Cause Exists for Hearing this Motion Out of Time

         Pre-trial Motions in this case were due on January 24, 2019. Doc. 24 at 1. Fed. R. Crim. P

  12(c)(3) states that the court may consider a Rule 12(b)(3) motion filed outside of the deadline if

  the party shows good cause. Mr. Baptiste’s trial date was continued since that Order to August 2,

  2021 and is now being continued again. New counsel were assigned and retained on September

  24, 2020, and June 11, 2021, respectively. Undersigned counsel has conducted an immediate

  review of Mr. Baptiste’s file and identified important grounds for this motion that could prejudice

  Mr. Baptiste at trial if not addressed. Additionally, this motion does not re-litigate past filings by

  previous counsel but rather identifies an independent basis for relief on Counts 1 through 4. For




                                                    2
Case 1:18-cr-20613-JEM Document 196 Entered on FLSD Docket 07/02/2021 Page 3 of 9




  these reasons, and in the interests of justice, Defendant respectfully requests that this Court accept

  this motion.

                                               Argument

         The Indictment charges four counts of Distributing Information Pertaining to Explosives

  in violation of 18 U.S.C. § 842(p)(2)(A). The Indictment is multiplicitous because it charges the

  alleged conduct in four separate counts, rather than as a single count, violating Mr. Baptiste’s

  constitutional right against Double Jeopardy under the Fifth Amendment. United States v. Jones,

  601 F.3d 1247, 1258 (11th Cir. 2010) (“An indictment is multiplicitous if it charges a single

  offense in more than one count.”)

         The multiplicitous counts also prejudice Mr. Baptiste. A multiplicitous indictment may be

  prejudicial for two reasons: (1) it could prejudice a jury by suggesting that the defendant committed

  several crimes rather than just one, and (2) a convicted defendant could be improperly sentenced

  multiple times for one crime. United States v. Smith, 231 F.3d 800, 815 (11th Cir. 2000); United

  States v. Langford, 946 F.2d 798, 802 (11th Cir. 1991). Regarding sentencing, courts have found

  that the only way to remedy the danger of multiple sentences once a defendant has been convicted

  on multiplicitous counts is to merge the convictions and permit only a single sentence. Langford,

  946 F.2d at 805 n.24 (citing United States v. Reed, 639 F.2d 896 at 904 n.6 (2d Cir. 1981) and

  United States v. Lemons, 941 F.2d 309 (5th Cir. 1991) (reversing and vacating convictions where

  sentences ran consecutively on multiplicitous counts)). But such a solution does not address the

  danger of prejudicing the jury’s impression of the extent of the defendant’s alleged criminal

  conduct.




                                                    3
Case 1:18-cr-20613-JEM Document 196 Entered on FLSD Docket 07/02/2021 Page 4 of 9




         A. The unit of prosecution under 18 U.S.C. § 842(p)(2)(A) is the distribution related
            to a specific underlying federal crime of violence and only one such crime is
            alleged through all four counts.

         When a defendant is charged with multiple violations of the same statute arising from the

  same course of conduct, the court must consider “[w]hat Congress has made the allowable unit of

  prosecution.” Bell v. United States, 349 U.S. 81, 81 (1955) (quoting United States v. Universal

  C.I.T. Credit Corp., 344 U.S. 218, 221 (1952)); United States v. Smith, 231 F.3d 800, 815 (11th

  Cir. 2000) (quoting Langford, 946 F.2d at 802). To do so, the Court must determine “whether

  Congress intended the different acts underlying each count to constitute a separate offense.” United

  States v. Fee, 491 F. App’x 151, 157 (11th Cir. 2012) (citing United States v. Smith, 231 F.3d at

  815). If the plain language of the statute is ambiguous and there is any ambiguity in determining

  congressional intent, that ambiguity must be resolved in favor of the defendant under the rule of

  lenity. Bell, 349 U.S. at 81.

         Here, the “unit of prosecution” is not clear from the plain language of the statute, which

  states that it shall be unlawful for any person:

                 to teach or demonstrate the making or use of an explosive,
                 a destructive device, or a weapon of mass destruction, or
                 to distribute by any means information pertaining to, in whole or in
                 part, the manufacture or use of an explosive, destructive
                 device, or weapon of mass destruction, with the intent that the
                 teaching, demonstration, or information be used for, or in
                 furtherance of, an activity that constitutes a Federal crime of
                 violence;

  18 U.S.C. § 842(p)(2)(A). The teaching, demonstrating, or distributing of information pertaining

  to such devices is not in itself illegal; it is only when that distribution is connected with an intent

  to further a federal crime of violence (the defendant’s own, or the crime of violence of another

  individual) that the distribution becomes illegal.




                                                       4
Case 1:18-cr-20613-JEM Document 196 Entered on FLSD Docket 07/02/2021 Page 5 of 9




          Turning then to Congress’s intended unit of prosecution, Congressional Research Services

  produced a report on 18 U.S.C. § 842(p)(2)(A) that detailed the First Amendment concerns

  surrounding the statute. Bomb-Making Online: An Abridged Sketch of Federal Criminal Law.

  Congressional Research Services Report for Congress, RL32074 (Sept. 10, 2003). The problem

  was that bomb-making manuals and information were, and still are1, readily available on the

  internet and free speech principles outlined in Brandenburg v. Ohio require that any proscription

  of the advocacy of crime must be limited to cases where the incitement is intended to be and likely

  to be acted upon imminently. Brandenburg v. Ohio, 395 U.S. 444, 447 (1969). Thus, the provision

  was amended to ensure “[a]n instructor or distributor can only be prosecuted under the provisions

  if he either (I) intends the instruction or information to be used for or in furtherance of a federal

  crime of violence or (II) knows that the person to whom the instruction or information is given

  intends it to be used for or in furtherance of a federal crime of violence.” See CRS Report at 3.

          After considering the congressional intent, the unit of prosecution under § 842(p)(2)(A) is

  the distribution of information intended to further a specific federal crime of violence. Here, the

  links that the government claims Mr. Baptiste posted all pertained to one request for information

  on making a pipe bomb. All four counts allege an identical underlying federal crime of violence.

  Had any of the web links been posted to different people, for different purposes, or for any specific

  different crimes of violence, then additional counts would have been warranted. But that is not

  what the government alleges. Rather, Mr. Baptiste’s counts all arise from a single course of

  conduct that should be charged together in one count.




  1
   In fact, the pipe bomb instructional websites and document for which Mr. Baptiste posted links to are still
  available on the internet to anyone.


                                                       5
Case 1:18-cr-20613-JEM Document 196 Entered on FLSD Docket 07/02/2021 Page 6 of 9




           B. Mr. Baptiste allegedly posted the web links within minutes of each other in
              response to one question, indicating a continuous course of conduct.

           Mr. Baptiste allegedly posted the web links as one distribution of information pertaining

  to pipe bombs related to one underlying federal crime of violence.2 Several cases in the Eleventh

  Circuit have found that the government should have charged similar continuous conduct in a single

  count, rather than several. In United States v. Clay, the defendant’s possession of two separate

  caches of cocaine on the same date but at different locations constituted a single offense because

  they “were separated by only a few blocks" and were a single, simultaneous possession. 355 F.3d

  1281, 1284 (11th Cir. 2004); see also United States v. Langford, 946 F.2d 798 (11th Cir. 1991)

  (holding that, where a defendant made several mailings involving fraudulent stock sales, each

  mailing should not have been indicted as a separate count). Similarly, here the government claims

  that Mr. Baptiste posted four web links in response to the undercover’s request, on the same day,

  within minutes of each other, in the same Telegram group.

           Likewise, an analogous internet-related crime is the sending and receiving of child

  pornography, where the court in United States v. Buchanan found that several pictures received as

  part of one transfer could only result in one conviction for receiving child pornography. 485 F.3d

  274 (5th Cir. 2007). See also United States v. Hurt, 795 F.2d 765 (9th Cir. 1986) (finding that

  defendant’s use of the mail to place an order for three pornographic films was only one offense of

  using the mail for delivery of obscene materials, not three separate offenses. It was irrelevant that

  the films were delivered to the defendant in separate packages); see also United States v. Dixon,



  2
    The Indictment does not specify the underlying federal crime of violence in this case, but it is identically worded for
  each count. In fact, the possible insufficiency of the alleged underlying federal crime of violence that Mr. Baptiste
  intended to further is the subject of Mr. Baptiste’s other Motion to Dismiss. Doc. ___. 18 U.S.C. 2332a includes
  multiple ways of violating the statute including use of a weapon of mass destruction, attempt to use, threat to use and
  conspiracy to use a weapon of mass destruction. The government has not identified which of these methods it is
  charging as the underlying federal crime of violence. Conspiracy to use a weapon of mass destruction is not a crime
  of violence. See Sessions v. Dimaya, 138 S. Ct. 1204, 1223 (2018).


                                                             6
Case 1:18-cr-20613-JEM Document 196 Entered on FLSD Docket 07/02/2021 Page 7 of 9




  921 F.2d 194 (8th Cir. 1991) (finding that Defendant’s possession of numerous packets of cocaine

  under the bed of his hotel room and in his pocket was only one offense.) Mr. Baptiste allegedly

  sent his links all at once, in response to one question, and like the case in United States v. Hurt, it

  is irrelevant that the links were sent separately.

         In other cases charging violations of § 842(p)(2)(A), batches of information provided on

  the same day, at the same place were treated as one count. See United States v. Amawi, 695 F.3d

  457, 466 (6th Cir. 2012) (where numerous videos on explosives watched on the same day were

  considered as one count, and weeks later, a second batch of multiple videos and information

  constituted a second count); see also United States v. Velentzas, No. 15-CR-213 (SJ), 2019 U.S.

  Dist. LEXIS 124092, at *5 (E.D.N.Y. July 16, 2019) (charging the defendant with one count in

  violation of § 842(p)(2)(A) where various books and articles were supplied over a period of

  months).

         The four links charged in Counts 1 through 4 are all part of one transfer of information, all

  on the same subject matter. The government alleges no other facts that differentiate these counts.

  The jury’s analysis of the alleged conduct and intent for all four counts will be exactly the same;

  the social media application was the same, the audience was the same (posted in the same Telegram

  group), and the method of posting was the same. By charging these counts separately, the

  government misrepresents to the jury the extent of the alleged criminal activity by making it appear

  that Mr. Baptiste committed several crimes, one crime after another, rather than a single event in

  which Mr. Baptiste allegedly posted links to websites and a document all at the same time in

  response to a request about a single subject. Moreover, if the jury finds Mr. Baptiste guilty, he may

  be improperly sentenced multiple times. This constitutes multiplicity and violates Mr. Baptiste’s

  constitutional right against Double Jeopardy. As a result, this Court should dismiss Counts Two,




                                                       7
Case 1:18-cr-20613-JEM Document 196 Entered on FLSD Docket 07/02/2021 Page 8 of 9




  Three, and Four so that the alleged conduct can be properly prosecuted as a single count (Count

  One).

          WHEREFORE, based on the foregoing, Mr. Baptiste respectfully requests that this

  Honorable Court enter an Order dismissing Counts Two, Three, and Four.



                                  CERTIFICATE OF SERVICE

          I CERTIFY that on July 2, 2021, I electronically filed the foregoing document with service

  to all counsel of record using CM/ECF.



                                                       Respectfully submitted,

                                                       s/ S. Patrick Dray
                                                       S. PATRICK DRAY, ESQ.
                                                       Florida Bar No.: 0180157
                                                       pat@patdray.com

                                                       s/ Alyssa M. Altonaga
                                                       ALYSSA M. ALTONAGA, ESQ.
                                                       Florida Bar No.: 1025089
                                                       alyssa@patdray.com

                                                       S. Patrick Dray, P.A.
                                                       40 N.W. 3rd Street
                                                       Suite 200
                                                       Miami, Florida 33128

                                                       18501 Pines Blvd.
                                                       Suite 344
                                                       Pembroke Pines, Florida 33029

                                                       Telephone: (305) 379-4501
                                                       eFax:      (786) 513-2244




                                                  8
Case 1:18-cr-20613-JEM Document 196 Entered on FLSD Docket 07/02/2021 Page 9 of 9




                                             /s/ Charles Swift
                                            Charles D. Swift
                                            Constitutional Law Center
                                            For Muslims in America
                                            100 N. Central Exp’y, Ste 1010
                                            Richardson, TX 75080

                                            (972) 914-2507
                                            cswift@clcma.org




                                        9
